DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130292133 A1 to Thompson in view of US 20160060998 A1 to Hiorth.
Thompson discloses
1. A well tool device comprising: 
a housing 8 having an axial through bore;
a sleeve section 12 axially displaceable relative to the housing 8, wherein the sleeve section comprises an axial through bore 9 aligned with the axial through bore of the housing (Figures); 
a fluid flow preventing disc 14; and 
an axial fluid passage 100 bypassing the disc 14 when the well tool device is in an initial state, thereby allowing a fluid flow between a first location above the  disc 14 and a second location below the frangible disc[0124]; 
wherein 
the axial fluid passage is closed when the well tool device is in an intermediate state[0009-0010]; 
the fluid flow preventing disc 14 provided in the bore of the sleeve section 12 in sealing engagement with the sleeve section 12 (Figure 3c); 
the well tool device further comprises a disc supporting device 34 for supporting the disc in relation to the sleeve section, wherein disc supporting device is releasably connected inside the sleeve section by means of a releasable connection device 38.
However, Thompson fails to disclose a fluid flow preventing disc is frangible, nor the well tool device further comprises a disintegration device for disintegration of the frangible disc, wherein the well tool device is in a final state when the frangible disc has been disintegrated by means of the disintegration device, the frangible disc is configured to be pushed axially relative to the sleeve section towards the disintegration device after release of the disc supporting device.
Hiorth teaches a plug with a frangible disc 3 with a sleeve mechanism 4,6 and a disintegration device 12 for disintegration of the frangible disc 3, wherein the well tool device is in a final state when the frangible disc has been disintegrated by means of the disintegration device (Figure 5), where the frangible disc 3 is configured to be pushed axially relative to the sleeve section 4,6 towards the disintegration device 12 after release of a disc supporting device 10 (Figure 3A).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Thompson and replace his barrier member 14 with a barrier member in the style of Hiorth and the disintegration device, in view of Hiorth, so as to  provide a safe and reliable destruction of the plug apparatus [0009]. Furthermore, this amounts to simple substitution of one plug device with another to lead to predictable results.
4. The well tool device according to claim 1, further comprises a first actuating system  (at least 104 can be considered an actuation member)  for moving the sleeve section axially in relation to the housing from the initial state to the intermediate state.[0130].
6. The well tool device according to claim 1, wherein: 
the housing comprises a first stop profile 78 within the bore; 
the sleeve section comprises a second stop profile 76 on its outer surface; 
wherein the second stop profile is engaged with the first stop profile in the intermediate state (Figure 2a, [0122]).

Claim 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130292133 A1 to Thompson in view of US 20160060998 A1 to Hiorth, further in view of US 20170335657 A1 to Abney,
Regarding claim 2:  Thompson and Hiorth teach the claimed invention except:
2. The well tool device according to claim 1, wherein the well tool device  comprises a sleeve locking system for preventing relative axial displacement between the housing and the sleeve section when the well tool device is in the intermediate state.
3. The well tool device according to claim 2, wherein the sleeve locking system comprises: 
a first recess provided in the bore of the housing; 
a second recess provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned in the intermediate state; 
a pre-tensioned locking device provided in the first or second recess, wherein the locking device is configured to lock the first and second recesses to each other in the intermediate state.

Abney teaches a sleeve with a lock ring 142 [0054] with a first recess 140 provided in the bore of the housing; 
a second recess 49 provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned in the intermediate state (Figure 25); 
a pre-tensioned locking device 142 provided in the first or second recess, wherein the locking device is configured to lock the first and second recesses to each other in the intermediate state.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the device of Thompson to include a sleeve locking system for preventing relative axial displacement between the housing and the sleeve section when the well tool device is in the intermediate state; where the locking system comprises a first recess provided in the bore of the housing; a second recess provided in an outer surface of the sleeve section, wherein the first and second recesses are axially aligned; a pre-tensioned locking device provided in the first or second recess , in view of Abney, for the purpose of locking the sleeve in the second position.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11428071 B2 in view of US 20160060998 A1 to Hiorth. 
The claims of the current application are substantially the same as Patent No. US 11428071 B2 with the additional limitation of  “ and the frangible disc is configured to be pushed axially relative to the sleeve section towards the disintegration device after release of the disc supporting device.” Of claim 1.  This limitation is taught by US 20160060998 A1 to Hiorth, as applied above to US 20130292133 A1 to Thompson.  Hiorth teaches a frangible disk in a sleeve which moves relative to the sleeve towards a disintegration device after release of a disc supporting device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110284242 A1 discloses a frangible disc in an axial bore with a bypass passage
US 20190017345 A1 discloses  a frangible disc in an axial bore with a sleeve.
US 20200115989 A1 discloses a frangible disc in an axial bore with a sleeve and a path around the disc .
US 20190032448 A1 discloses a frangible disc in an axial bore.
US 20160281455 A1 discloses a frangible disc in an axial bore.
US 20120312557 A1 discloses a sleeve with a bypass, and a plug temporary plug


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674